In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-00340-CR

____________________


SETH RION MARTIN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 07-00593




MEMORANDUM OPINION
	Pursuant to a plea bargain agreement, appellant Seth Rion Martin pled guilty to
possession of a controlled substance.  On July 30, 2007, the trial court found the evidence
sufficient to find Martin guilty, but deferred further proceedings, placed Martin on
community supervision for four years, and assessed a fine of $500.  On November 20, 2007,
the State filed a motion to revoke Martin's unadjudicated community supervision.  Martin
pled "true" to one violation of the conditions of his community supervision.  The trial court
found that Martin violated the conditions of his community supervision, found Martin guilty
of possession of a controlled substance, and assessed punishment at two years of
confinement.
	Martin's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On October 2, 2008, we granted an extension of time for appellant to file a pro se
brief.  We received no response from appellant.  We reviewed the appellate record, and we
agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.
							_________________________________
								  STEVE McKEITHEN           
								         Chief Justice

Submitted on February 11, 2009
Opinion Delivered February 18, 2009
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.